Citation Nr: 1203225	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected nasal fracture.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for thoracolumbar disability. 

5.  Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991 and from July 2006 to June 2008.  Additional service in the Army National Guard is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that this case must be remanded for further development of the record.  

I.  The Increased Rating Claim. 

The Veteran's service-connected nasal fracture is currently assigned an initial noncompensable (zero percent) rating under Diagnostic Code 6502.  See 38 C.F.R. § 4.31 (2011).  Diagnostic Code 6502 (deviation of the nasal septum), provides that a 10 percent disability rating is warranted for a traumatic deviated septum with 50-percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  Ten percent is the only disability rating available under this code.

Here, the record reflects that the Veteran was provided with a general VA examination, and a separate VA bone examination, in August 2008.  While both examination reports document the Veteran's complaints of difficulty breathing through his nose, a physical examination was not conducted to determine whether the Veteran's disability results in a nasal obstruction.  

While the August 2008 VA bone examination report states that a nasal X-ray study was "pending," the evidence of record does not indicate that such a test was ever conducted.  Moreover, the record does not contain any competent evidence describing to what extent, if any, the Veteran's nasal passages are blocked.  Under the duty to assist, a VA examination is warranted to determine the current level of severity of the service-connected nasal fracture.  

II.  The Bilateral Knee Claim

The Veteran is seeking entitlement to service connection for a bilateral knee disability.  During the September 2011 hearing, he testified that while he injured his knees in high school, he did not have any problems when he joined the Army. 

The Board observes that the Veteran's testimony appears to be consistent with his July 2005 entrance examination, which reported that there were no abnormalities of the Veteran's lower extremities.  The August 2008 general VA examination, however, noted that the Veteran had undergone post-service bilateral knee surgery and diagnosed him with residuals of bilateral knee injury, postoperative prior to active duty and recently. 

Pertinent legal authority states that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore a VA medical opinion is necessary to determine the etiology of the right knee disability and the left knee disability, to include whether there was a preexisting disability which was aggravated by service.  

III.  The Right Wrist and Spine Claims

During service, in May 2008, a claim was received from the Veteran for service connection for disabilities of the knees, upper and lower back, and right wrist.  In a May 2008 Report of Medical Assessment (DA Form 2697), the Veteran indicated that he experienced lower back pain during service.  

Following his separation from service, the Veteran was diagnosed with right wrist strain and degenerative disc disease during the August 2008 general VA examination.  The VA examiner did not, however, express an opinion as to whether or not these disabilities were related to his in-service complaints.  The Veteran was afforded an additional VA spine examination in September 2009.  While the VA examiner indicated that the Veteran's low back disability is less likely than not due to his complaints of back pain in service, the examiner based this opinion on the lack of documented treatment for a back disability during service.  The Board notes that the lack of contemporaneous medical evidence does not necessarily render the Veteran's statements of an in-service injury not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the record clearly indicates that the Veteran complained that he was experiencing back pain while he was on active duty.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's low back disability and right wrist disability.  

IV.  Records

The Board observes that there may be outstanding service treatment records.  Further, the Veteran testified that he has been receiving ongoing treatment for his disabilities.  Any outstanding treatment records need to be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, Records Management Center, and/or any other appropriate repository of records, and request a copy of the Veteran's service treatment records for his June 1991 to September 1991 period of service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all non VA health care providers who have treated him for his bilateral knee, right wrist and back disabilities.  Attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

3. Then schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected nasal fracture.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should indicate whether the Veteran's disability results in an obstruction of the nasal passage on both sides or complete obstruction on one side.  

4.  Then arrange for an appropriate VA health care provider with appropriate experience to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to:

(a)  Whether the Veteran's diagnosed right or left knee disabilities existed prior to his entrance into service, and if so, whether any identified disability increased in severity during his period of active service (beyond the natural progression of the disease if applicable), and if possible, to what extent it was aggravated beyond the natural progression of the disorder; 

(b)  If the Veteran's diagnosed knee disabilities did not exist prior to his entrance into service, whether it is at least as likely as not (50% or greater probability) that the Veteran's current knee disabilities are due to his active duty service.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete and adequate rationale is required for the opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.  

5.  Then arrange for an appropriate VA health care provider with appropriate experience to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether the Veteran's diagnosed right wrist and spine disability are at least as likely as not (50% or greater probability) related to his in-service complaints of right wrist and back pain. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

A complete and adequate rationale is required for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.  

6.  After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


